DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species I in the reply filed on 02/05/2021 is acknowledged.

Claims 13-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected battery holding device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/05/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhan [CN 106809335 A] (cited by Applicant).
Regarding claim 1, Zhan teaches: A human-powered vehicle driving device [bicycle electric auxiliary device] comprising: a motor [drive motor 17] that assists in propulsion of a human-powered vehicle; and a first electric switch [button switch 11] including an operation member (paragraph 0024).
Regarding claim 2, Zhan teaches: The human-powered vehicle driving device according to claim 1, wherein the first electric switch is configured to output an electric signal for changing a control state of the motor [“…the button switch 11 has the effect of starting and stopping the bicycle electric auxiliary device” (paragraph 0024)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan [CN 106809335 A] as applied to claims 1 and 2 above, and further in view of JP 3156753 U.
	Regarding claim 3, Zhan teaches: The human-powered vehicle driving device according to claim 1, however, Zhan does not teach wherein the first electric switch further includes a positioning member including a first recess configured to receive at least part of the operation member. JP 3156753 teaches “The configured push button switch for getting off signal is characterized in that the push button is provided in a recess provided on the surface side of the case” (paragraph 0007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the current application to combine Zhan’s teaching of the human-powered vehicle driving device with JP 3156753’s teaching of a push button provided in a recess provided on the side surface of the case as a way to further describe the positioning of the operation member in the switch and its location on the device body.
Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan [CN 106809335 A] as applied to claims 1-3 above, and further in view of Shahana [CN 105667701 A] (cited by Applicant).

Regarding claim 5, Zhan and Shahana teach: The human-powered vehicle driving device according to claim 4. However, Zhan teaches [Figures 1 and 2] wherein the first electric switch [button switch 11] is provided on the base, and at least part of the operation member is exposed to an outer side of the base [“The button switch is installed on the right side of the bicycle auxiliary device body 1” (paragraph 0024)].
Regarding claim 6, Zhan and Shahana teach: The human-powered vehicle driving device according to claim 4. However, Zhan teaches [Figure 1] wherein the operation member is provided on a peripheral portion of the base [“…the button switch 11 is installed on the right side of the bicycle electric auxiliary device body 1” (paragraph 0024)].
Regarding claim 7, Zhan and Shahana teach: The human-powered vehicle driving device according to claim 4. However, Zhan teaches [Figure 1] wherein Page 2 of 7Appl. No. 16/288,516Election dated February 5, 2021Reply to Office Action of February 2, 2021the first electric switch is integrated with the base [“…the button switch 11 is installed on the right side of the bicycle electric auxiliary device body 1” (paragraph 0024)]. 
Regarding claim 8, Zhan and Shahana teach: The human-powered vehicle driving device according to claim 4. However, Zhan teaches [Figure 1] wherein the base includes a first 
Regarding claim 9, Zhan teaches: The human-powered vehicle driving device according to claim 1, but does not disclose the human-powered vehicle driving device further comprising a first wireless communication unit provided on the base. However, Shahana teaches [Figures 22 and 23] “a communication unit 5” [Paragraph 0147] and “drive unit 219 is capable of mounting a wireless communication section” [Paragraph 0182]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to combine Zhan’s teaching of the human-powered vehicle driving device according to claim 1 with Shahana’s teaching of the drive unit being capable of mounting a wireless communication section in order to establish communication between the drive device and other electric processes to relay data regarding the state of the drive device.
Regarding claim 10, Zhan and Shahana teach: The human-powered vehicle driving device according to claim 9. Zhan teaches [paragraph 0024] wherein the first electric switch is configured to output an electric signal [“the button switch 11 has the effect of starting and stopping the bicycle electric auxiliary device body”], but Zhan does not disclose the first wireless communication unit is configured to perform wireless communication in response to the electric signal outputted by the first electric switch. However, Shahana teaches [paragraph 0148, Figures 22 and 23] “The drive unit 219 includes the control unit 4 of the bicycle control device 1 and the auxiliary mechanism 215”. It would have been obvious to one having ordinary skill in the art before the effective 
Regarding claim 11, Zhan and Shahana teach: The human-powered vehicle driving device according to claim 9. Shahana further teaches [Figures 22-23] wherein the base includes a second mounting portion that mounts the first wireless communication unit [“The bicycle control device 1 may further include a communication unit 5”. (Paragraph 0182)]. 
Regarding claim 12, Zhan teaches: The human-powered vehicle driving device according to claim 1, but Zhan does not teach the driving device further comprising a first controller electrically connected to the first electric switch and configured to control the motor, and upon operation of the operation member of the first electric switch, an electric signal is outputted from the first electric switch to the first controller to activate the first controller. However, Shahana teaches “The operation unit 218 shown in FIG. 23 is electrically or wirelessly connected to the control unit 4 of the bicycle control device 1. By operating the operation unit 218, the assist condition of the assist mechanism 215 is selected. The operation unit 218 includes, for example, operation switches.” (Paragraph 0148)] It would have been obvious to combine Zhan’s teaching of the human-powered vehicle driving device of claim 1 with Shahana’s teaching of the operation unit/switch electrically connected to the control unit of the bicycle control device used to assist the assist mechanism in order to control the motor with the use of electric signals outputted by operation of an operation member/switch. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M./               Examiner, Art Unit 3611